Citation Nr: 1813617	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-31 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 



INTRODUCTION

The appellant is a Veteran who served on active duty from October 2002 to January 2006.   This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for PTSD, rated 50 percent, effective April 29, 2011.  In October 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.  The Veteran was assisted at the hearing by a VA employee.

The matter of entitlement to a TDIU rating is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required. 


FINDING OF FACT

At no time under consideration is the Veteran's PTSD shown to have been more severe than producing occupational and social impairment with reduced reliability and productivity; deficiencies in most areas due to PTSD symptoms are not shown.


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.7, 4.126, 4.130, Diagnostic Code (Code) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159(a), 3.326(a).  As this appeal is from the rating decision that granted service connection and assigned a disability rating and an effective date for the award, the purpose of statutory notice is served, and such notice is no longer necessary.  A statement of case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  At the October 2015 Travel Board hearing, the undersigned identified the issue and notified the Veteran of evidence necessary to substantiate his claim.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there was compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

VA secured the Veteran's pertinent VA and private treatment records.  He was afforded VA examinations in January 2013 and April 2015.  At the hearing before the undersigned he cited to VA treatment records he believed might be outstanding.  A review of the record thereafter found the records associated with his claims file.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.

Legal criteria 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.   

PTSD is rated 50 percent under Code 9411 which provides that a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms listed in Code 9411 (and the General Rating Formula for Mental Disorders).  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  

When evaluating the level of disability of a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.   

When the appeal is from the initial rating assigned with the award of service connection, the assignment of "staged" ratings for distinct periods of time when various degrees of disability were shown are for consideration.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

When a question arises as to which of two ratings under a particular code applies, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.   

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

On January 2013 VA examination, the Veteran reported that he does not enjoy going out and socializing because he gets nervous in social situations. He also reported that people moving around and loud noises bothered him.  He indicated that his spent most of his time at home, watching television and helping care for his daughter.  He reported that he was not currently working, but was seeking employment.  The examiner noted that the Veteran arrived early for his appointment.  He was alert and oriented.  His affect was "stable, sullen and dysthymic".  His thought process was noted to be logical and goal orientated.  There was no evidence of a thought disorder or delusional beliefs.  The Veteran denied hallucinations and current thoughts, plans, or motivation to harm himself or others.  The diagnoses were PTSD with associated depression and alcohol abuse and personality disorder.  The examiner concluded that it is not possible to differentiate what symptoms are attributed to which diagnoses.  He  opined that the Veteran's level of occupational and social impairment relative to his mental disorders is best summarized as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

In June 2013 the Veteran was hospitalized due to depressive symptoms, increased anger and suicidal ideations.  Follow-up impatient evaluations note that he denied suicidal or homicidal ideation, and denied auditory and visual hallucinations. 

In an August 2013 statement, the Veteran reported problems commincating due to his PTSD.  He reported difficulties with impulse control and boundaries.  He explained that he has been fired from five jobs in last three years due to anger and social problems.  

An October 2013 VA treatment record notes diagnoses of PTSD and Bi-Polar disorder.  The Veteran showed no signs of disturbances of thought processes or thought content.  His expressive and receptive communication was intact and his grooming and hygiene were within normal limits.  He was interpersonally appropriate his mood was "somewhat down with appropriate affect".  He denied suicidal thoughts.  

A November 2013 VA psychotherapy record notes that there were no sign of disturbances in the Veteran's thought processes.  He did not show any signs of impulsivity.  His grooming and hygiene were within normal limits and he was dressed appropriately.  He endorsed some fleeting suicidal thoughts but stated that he is able to control them.  The examiner noted the imminent suicide risk to be low.  

On April 2015 VA examination, the Veteran reported a history of substance abuse.  His self-reported symptoms included depressed mood, chronic sleep impartment, imparted judgment and difficultly in establishing and maintaining effective work and social relationships. He was described as alert, responsive, and oriented to time, person, and place.  His affect was constricted and mood anxious.  His speech was fluent, spontaneous, and goal-directed and his thought processes were coherent.  He denied perceptual disturbances and there was no evidence of a thought disorder.  His attention and concentration were noted to be adequate.  He denied suicidal or homicidal thoughts or plans.  The examiner noted that the Veteran's reports of symptoms were inconsistent.  He indicated that the Veteran continued to meet the criteria for [a diagnosis of] PTSD, and opined that the Veteran was functioning at a level similar to that at the time of a January 2013 VA examination.  The examiner opined that the Veteran's level of occupational and social impairment relative to his mental disorders was best summarized as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

At the October 2015 Travel Board hearing, the Veteran testified that he takes a mood stabilizer and an anti-depressant for PTSD; that his PTSD symptoms affect his social and work life as he does not get along with others; and that he lives with his mother, brother, aunt and his children (who come over every other weekend).  He reported that he gets along well with his family.  He testified that if he does not have plans with his brother, he spends most of the day watching TV, and then will sometimes get dinner with his brother; that he avoided crowded areas; and that he did not maintain the household and showered only when someone told him he stinks. 

A June 2016 VA psychiatry record notes the Veteran's reports of increased irritability and depression.  He reported that he had been "snapping" at his children; had fair concentration and appetite; and was hypervigilant and had startle response to loud noises.  He denied recent flashbacks  

A September 2016 VA psychiatry record notes the Veteran's reports of feeling depressed and anxious; that he had some difficulty concentrating; that his irritability had improved; that he had "a few nightmares" and "a couple of flashbacks"; and that there were no symptoms of mania or psychosis.  He denied startle response or avoidance.

On August 2017 VA consult, the Veteran stated that his PTSD "comes and goes" and is moderately under control, and that he felt he needed to work on PTSD and anger issues. 

Analysis
The Board finds that the Veterans PTSD has throughout has presented a disability picture reflective of occupational and social impairment with reduced reliability and productivity (as contemplated by the 50 percent rating assigned) and has not presented a disability picture suggestive of occupational and social impairment with deficiencies in most areas (which would warrant a 70 percent rating).  His symptoms shown, including: periods of depression, poor sleep, irritability, occasional nightmares, isolating behaviors, and hypervigilance, are not of a severity consistent with the types of symptoms listed in the criteria for a 70 percent rating.  While he has reported occasional suicidal ideation, he has indicated he never had plan or intent to do so.  There have been no auditory and visual hallucinations or obsessional rituals which interfere with routine activities.  Throughout, he has been described as oriented, alert, and cooperative.  He exhibited normal cognitive functioning and speech, as well as goal-directed thought processes.  While he has reported poor hygiene (bathes only when told he "stinks"), VA providers have noted his grooming and hygiene to be within normal limits and described him as appropriately dressed.  The Board finds that the symptoms reported support VA examiners' estimations that the Veteran's psychiatric symptoms are best described as productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  While the Veteran often prefers to be alone and displays some avoidant and isolating behavior, he has maintained good familial relations, and has dinners with his brother (which suggests some degree of social interaction).  He shares custody of his children with his ex-wife, showing he exhibits some sense of responsibility for them.  The record also reflects has some capability for employment (as at the time of the 2015 VA examination he was noted to be in a part-time position as a boiler technician at a saw mill); his previous job as a security guard was terminated due to inappropriate comments to a co-worker (misconduct), and not due to identified symptoms of PTSD.  There is no indication in the record that he is incapable of tending to his own financial matters.  
In summary, the record presents a PTSD disability picture of reduced reliability and productivity, but not one reflective of deficiencies in most areas.  Accordingly, the preponderance of the evidence is against this claim, and the appeal in the matter must be denied. 


ORDER

A rating in excess of 50 percent for PTSD is denied.


REMAND

The Veteran underwent vocational rehabilitation training which to qualify for a police officer position.  He was terminated from that position for performance reasons.  His service connected disabilities now include PTSD which is disqualifying for the police officer position for which he was trained.  His service connected disabilities include disabilities of both upper and lower extremities, the spine and tinnitus; the addition of PTSD raises a question as to whether or not feasibly he could be trained for another positon which is not inconsistent with his service connected disabilities. 

Accordingly, the case is REMANDED for the following :

1.  The AOJ should arrange for a new VA vocational assessment of the Veteran.  The provider should elicit from the Veteran an updated employment history.  Based on interview of the Veteran and review of his VA record the consulting vocational specialist should offer opinions that respond to the following:

(a) Please identify the types of employment that are precluded by the Veteran's service connected disabilities and the types of employment that remain feasible despite the service-connected disabilities (considering his education, training, and occupational experience, but not the effects of any nonservice-connected disabilities). 

(b) Given that the Veteran is now precluded from the police work (for which he received vocational rehabilitation training) by his service-connected PTSD,  would he capable of participating in/being trained for alternates types of substantially gainful employment not inconsistent with the nature and severity of his service connected disabilities?  If so, please provide some examples of the types of employment that would be feasible. 

The consulting vocational specialist should include rationale with all opinions. 

2.  The AOJ should then review the record and readjudicate the claim for TDIU.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


